

116 HR 8005 IH: Veterans Access to Online Treatment Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8005IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Golden (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to provide veterans access to computerized cognitive behavioral therapy.1.Short titleThis Act may be cited as the Veterans Access to Online Treatment Act. 2.Pilot program to provide veterans access to computerized cognitive behavioral therapy(a)Pilot program(1)In generalBeginning not later than 210 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to treat eligible veterans suffering from depression, anxiety, post-traumatic stress disorder, military sexual trauma, or substance use disorder, or a combination thereof, who are already receiving evidence-based therapy from the Department of Veterans Affairs.(2)Computerized cognitive behavioral therapyIn carrying out the pilot program under paragraph (1), the Secretary may use computerized cognitive behavioral therapy to treat eligible veterans.(3)Continuation of programsThe Secretary may—(A)continue any cognitive behavioral therapy programs in place on or before the date of the enactment of this Act; and(B)may use data or other observations under any such programs in making the assessment required under subsection (h)(1).(b)Eligible veteransA veteran is eligible to participate in the pilot program under subsection (a) if the veteran is enrolled in the system of patient enrollment of the Department of Veterans Affairs established and operated under section 1705(a) of title 38, United States Code.(c)DurationThe Secretary shall carry out the pilot program under subsection (a) for a two-year period beginning on the commencement of the program.(d)Locations(1)In generalThe Secretary shall select not fewer than three facilities of the Department of Veterans Affairs at which to carry out the pilot program under subsection (a).(2)Selection criteriaIn selecting facilities under paragraph (1), the Secretary shall ensure that—(A)the locations are in geographically diverse areas; and(B)not fewer than two facilities serve veterans in rural or highly rural areas.(e)Access to chatIn carrying out the pilot program under subsection (a), the Secretary shall ensure that veterans participating in the pilot program have access via chat to a mental health provider 24 hours per day, seven days per week.(f)Promotion of veterans crisis lineThe Secretary shall promote the availability of the Veterans Crisis Line to veterans participating in the pilot program under subsection (a).(g)Department websiteIn implementing the pilot program under subsection (a), the Secretary, to the extent feasible, shall use a website of the Department of Veterans Affairs to host the pilot program.(h)Reports(1)Interim report(A)In generalNot later than one year after the commencement of the pilot program under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The number of participants in the pilot program and the number of persons whose experience in any other online cognitive behavioral therapy programs conducted by the Department of Veterans Affairs were used in the assessment under clause (ii).(ii)An assessment of whether participation by a veteran in the pilot program resulted in any changes in clinically relevant endpoints for the veteran with respect to the conditions specified in subsection (a)(1).(iii)Any recommendations of the Secretary with respect to extending or expanding the pilot program.(2)Final reportNot later than 90 days after the termination of the pilot program under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a final report on the pilot program.(i)DefinitionsIn this section:(1)The term highly rural area has the meaning given that term in section 1703(i)(2)(B) of title 38, United States Code.(2)The term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.